DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This office action is in response to the amendments filed on 11/18/2020. Claims 35, 38, 39 and 40-42 are amended. Claims 45-46 were previously canceled. Claims 47-56 are newly added. Claims 35-44 and 47-56 are pending and addressed below.

Response to Arguments
Applicant’s arguments on page 8, filed on 11/18/2020, with respect to claim 35 under the 103 rejection of Egnelov in view of Martin have been fully considered and are persuasive. The examiner agrees that the combination of Egnelov and Martin would destroy the primary mechanism of Egnelov since Egnelov teaches a tapered double-end introducer while Martin teaches a single tapered end sheath. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Egnelov and Fuimaono (US Patent No. 6,245,054). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 35, 36, 38-42 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Egnelov (US Pub No. 2004/0138674) in view of Fuimaono (US Patent No. 6,245,054) and further in view of Donadio (US Patent No. 6,107,004).
Regarding claim 35, Egnelov discloses (Figures 1-5) a method comprising inserting an introducer (11) into a first access sheath (6) in a distal direction until a distal end of the introducer is positioned through a puncture in a vessel (From Figure 2 to Figure 3) (Paragraphs 0022-0023); removing the first access sheath from the puncture while maintaining the distal end of the introducer in the vessel (From Figure 3 to Figure 4) (Paragraphs 0022-0023); passing a second access sheath (1) over the introducer until a distal end of the second access sheath extends through the puncture into the vessel (From Figure 4 to Figure 5) (Paragraph 0024); and removing the introducer while leaving the second access sheath in place (Paragraph 0024).
Egnelov fails to disclose inserting the introducer over a guidewire, removing the first access sheath from the puncture while maintaining a distal end of the guidewire in the vessel and passing the second access sheath over the guidewire in the distal direction.
Figures 4 and 6-9) an introducer or dilator (30) that has two tapered ends (34) that is tracked over a guidewire in order to place the introducer at the target site (Col. 5, lines 8-16 and Col. 6, lines 21-32). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Egnelov to have included a guidewire as taught by Fuimaono, in order to facilitate the step of positioning the introducer into the vessel. [Egnelov modified by Fuimaono as a whole would result in the step of inserting the introducer over a guidewire and into the first access sheath; removing the first access sheath from the puncture while maintaining the distal end of the introducer and a distal end of the guidewire in the vessel and passing the second access sheath over the introducer and the guidewire in the distal direction]
Egnelov also fails to disclose an interference fit allowing relative movement between the second access sheath and the introducer to be attained.
Donadio, in the analogous art of dilators that are inserted into the body, teaches (Figures 12-13) an introducer or dilator (93) that has an outer diameter that is approximately equal to the diameter of the lumen in the catheter sheath (20) so at to provide an interference fit (Col. 19, lines 15-20). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Egnelov to have included an interference fit allowing relative movement between the second access sheath and the introducer as taught by Donadio, in order to support the second access sheath during its insertion into the blood vessel (Donadio, Col. 19, lines 15-20). [Egnelov modified by Donadio as a whole would result in an interference fit allowing relative movement between the second access sheath and the introducer to be attained since Donadio discloses in Col. 19, lines 15-20 that the outer diameter of the dilator is approximately equal and not exactly equal to the diameter of the lumen in the sheath which would allow some relative movement] 
Regarding claim 36, Egnelov modified by Fuimaono and Donadio further discloses advancing a vascular closure device (Egnelov, 41) into the second access sheath to seal the puncture (Figures 8-12) (Paragraphs 0001 and 0024).
Regarding claim 38, Egnelov modified by Fuimaono and Donadio further discloses wherein the distal end of the introducer (Egnelov, 11) is tapered (clearly shown in Figure 4), a proximal end of the introducer is tapered (clearly shown in Figure 4), and a portion between the distal end and the proximal end has a substantially constant cross-sectional dimension (clearly shown in Figure 4).
Regarding claims 39 and 40, Egnelov modified by Fuimaono and Donadio discloses the invention of claim 35 above including wherein the introducer defines an introducer length that extends from a proximal end to the distal end along a central axis but fails to disclose wherein the introducer length is between about 120 cm and about 130 cm mainly between about 123 cm and about 127 cm.
Fuimaono further teaches (Figure 4) an introducer or dilator (30) that has a length from about 115 cm to about 155 cm (Col. 5, lines 17-44) [Meets the range above between about 120 cm and about 130 cm mainly between about 123 cm and about 127 cm]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Fuimaono, Col. 1, lines 37-67). [Egnelov modified by Fuimaono and Donadio would result in the introducer length to be between about 120 cm and about 130 cm mainly between about 123 cm and about 127 cm]
Regarding claims 41 and 42, Egnelov modified by Fuimaono and Donadio further discloses the introducer defines an introducer length that extends from a proximal end to the distal end along a central axis but fails to disclose wherein the introducer length is between about 20 cm and about 30 cm mainly between about 23 cm and about 27 cm.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the introducer length of Egnelov modified by Fuimaono and Donadio to be between about 20 cm and about 30 cm mainly between about 23 cm and about 27 cm since the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (MPEP 2144.04 (IV)(A))
Regarding claim 47, Egnelov modified by Fuimaono and Donadio further discloses the interference fit (see rejection for claim 35 above) inhibits passage of blood or other fluids between an inner surface of the second access sheath and an outer surface of the introducer [Fully capable in doing this since Egnelov modified by Fuimaono and Donadio discloses an interference fit similar to the applicant’s invention].
Claims 43 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Egnelov (US Pub No. 2004/0138674) in view of Fuimaono (US Patent No. 6,245,054) and Donadio (US Patent No. 6,107,004) as applied to claim 35 above, and further in view of Martin (US Pub No. 2012/0296275).
Regarding claims 43 and 44, Egnelov modified by Fuimaono and Donadio discloses the invention of claim 35 above but fails to disclose wherein the introducer includes at least one marker and wherein the at least one marker is one of a radio opaque band, a radio opaque ink, or a radio opaque paint.
Martin teaches (Figure 16) an introducer (1602) that includes radiopaque markers (1600, 1601) being radiopaque bands (Paragraph 0085). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the introducer of Egnelov modified by Fuimaono and Donadio to have included radiopaque markers being radiopaque bands as taught by Martin, in order to provide visual indicators to an operator of the location of the introducer (Martin, Paragraph 0085).

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Egnelov (US Pub No. 2004/0138674) in view of Fuimaono (US Patent No. 6,245,054) and Donadio (US Patent No. 6,107,004) as applied to claim 36 above, and further in view of Hammerslag (US Patent No. 5,843,124).
Regarding claim 37, Egnelov modified by Fuimaono and Donadio discloses the invention of claim 36 above except for advancing the vascular closure device into the second access sheath along the guidewire.
Figures 10-12) a vascular closure device (80, 88) that is advanced into a sheath (270) along a guidewire (252) (Figure 12) (Col. 20, lines 20-67 and Col. 21, lines 1-10). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Egnelov modified by Fuimaono and Donadio to have included the step of advancing the vascular closure device into the second access sheath along the guidewire as taught by Hammerslag, in order to facilitate the step of positioning the vascular closure device into the vessel (Hammerslag, Col. 20, lines 20-67 and Col. 21, lines 1-10).

Claims 48-49 and 51-55 are rejected under 35 U.S.C. 103 as being unpatentable over Egnelov (US Pub No. 2004/0138674) in view of Fuimaono (US Patent No. 6,245,054).
Regarding claim 48, Egnelov discloses (Figures 1-5) a method comprising inserting a distal tapered end of an introducer (11) into a first access sheath (6) in a distal direction until the distal tapered end of the introducer is positioned through a puncture in a vessel (From Figure 2 to Figure 3) (Paragraphs 0022-0023); removing the first access sheath from the puncture while maintaining the distal end of the introducer in the vessel (From Figure 3 to Figure 4) (Paragraphs 0022-0023); passing a second access sheath (1) over a proximal tapered end of the introducer until a distal end of the second access sheath extends through the puncture into the vessel (From Figure 4 to Figure 5) (Paragraph 0024); and removing the introducer while leaving the second access sheath in place (Paragraph 0024).

Fuimaono, in the analogous art of dilators that are inserted into the body, teaches (Figures 4 and 6-9) an introducer or dilator (30) that has two tapered ends (34) that is tracked over a guidewire in order to place the introducer at the target site (Col. 5, lines 8-16 and Col. 6, lines 21-32). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Egnelov to have included a guidewire as taught by Fuimaono, in order to facilitate the step of positioning the introducer into the vessel. [Egnelov modified by Fuimaono as a whole would result in the step of inserting the introducer over a guidewire and into the first access sheath; removing the first access sheath from the puncture while maintaining the distal end of the introducer and a distal end of the guidewire in the vessel and passing the second access sheath over the introducer and the guidewire in the distal direction]
Regarding claim 49, Egnelov modified by Fuimaono further discloses advancing a vascular closure device (Egnelov, 41) into the second access sheath to seal the puncture (Figures 8-12) (Paragraphs 0001 and 0024).
Regarding claim 51, Egnelov modified by Fuimaono further discloses wherein a portion extending from the distal tapered end to the proximal tapered end has a substantially constant cross-sectional dimension (clearly shown in Figure 4 of Egnelov).

Fuimaono further teaches (Figure 4) an introducer or dilator (30) that has a length from about 115 cm to about 155 cm (Col. 5, lines 17-44) [Meets the range above between about 120 cm and about 130 cm mainly between about 123 cm and about 127 cm]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Egnelov to have the introducer length to be from about 115 cm to about 155 cm as taught by Fuimaono, in order to be used in a transseptal left heart catheterization method to treat the heart (Fuimaono, Col. 1, lines 37-67). [Egnelov modified by Fuimaono would result in the introducer length to be between about 120 cm and about 130 cm mainly between about 123 cm and about 127 cm]
Regarding claims 54-55, Egnelov modified by Fuimaono further discloses the introducer defines an introducer length that extends from a proximal end to the distal end along a central axis but fails to disclose wherein the introducer length is between about 20 cm and about 30 cm mainly between about 23 cm and about 27 cm.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the introducer length of Egnelov modified by Fuimaono to be between about 20 cm and about 30 cm mainly between about 23 cm and about 27 cm since the only difference between the prior art In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (MPEP 2144.04 (IV)(A))

Claim 56 is rejected under 35 U.S.C. 103 as being unpatentable over Egnelov (US Pub No. 2004/0138674) in view of Fuimaono (US Patent No. 6,245,054) as applied to claim 54 above, and further in view of Martin (US Pub No. 2012/0296275).
Regarding claim 56, Egnelov modified by Fuimaono discloses the invention of claim 54 above but fails to disclose wherein the introducer includes at least one marker.
Martin teaches (Figure 16) an introducer (1602) that includes radiopaque markers (1600, 1601) being radiopaque bands (Paragraph 0085). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the introducer of Egnelov modified by Fuimaono to have included radiopaque markers being radiopaque bands as taught by Martin, in order to provide visual indicators to an operator of the location of the introducer (Martin, Paragraph 0085).

Claim 50 is rejected under 35 U.S.C. 103 as being unpatentable over Egnelov (US Pub No. 2004/0138674) in view of Fuimaono (US Patent No. 6,245,054) as applied to claim 49 above, and further in view of Hammerslag (US Patent No. 5,843,124).

Hammerslag, in the same field of endeavor, teaches (Figures 10-12) a vascular closure device (80, 88) that is advanced into a sheath (270) along a guidewire (252) (Figure 12) (Col. 20, lines 20-67 and Col. 21, lines 1-10). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Egnelov modified by Fuimaono to have included the step of advancing the vascular closure device into the second access sheath along the guidewire as taught by Hammerslag, in order to facilitate the step of positioning the vascular closure device into the vessel (Hammerslag, Col. 20, lines 20-67 and Col. 21, lines 1-10).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAJID JAMIALAHMADI whose telephone number is (571) 270-0172. The examiner can normally be reached on Monday-Friday 7am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Rosen can be reached on (571) 270-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




/MAJID JAMIALAHMADI/Examiner, Art Unit 3771